Exhibit 10.4

EXECUTION VERSION

MANAGEMENT RIGHTS AGREEMENT

THIS MANAGEMENT RIGHTS AGREEMENT (this “Agreement”) is effective as of June 15,
2012, by and among GIP II-B Eagle AIV 1, L.P., a Delaware limited partnership
(the “Fund’), GIP II Eagle 1 Holding, L.P., a Delaware limited partnership (“GIP
II-Eagle 1”), GIP II Eagle 2 Holding, L.P., a Delaware limited partnership (“GIP
II-Eagle 2” or the “GIP II Representative”), GIP II Eagle 3 Holding, L.P., a
Delaware limited partnership (“GIP II-Eagle 3” and, collectively with GIP
II-Eagle 1 and GIP II-Eagle 2, the “GIP II Entities”), Chesapeake Midstream
Ventures, L.L.C., a Delaware limited liability company (“CMV”), Chesapeake
Midstream GP, L.L.C., a Delaware limited liability company (the “General
Partner”), Chesapeake Midstream Partners, L.P., a Delaware limited partnership
(the “MLP”), and Chesapeake MLP Operating, L.L.C., formerly known as Chesapeake
Midstream Partners, L.L.C., a Delaware limited liability company (the
“Company”). Each of the foregoing is referred to herein as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, pursuant to that certain Purchase Agreement (as amended from time to
time, the “Company Purchase Agreement”), dated as of June 7, 2012, by and among
Chesapeake Midstream Holdings, L.L.C. (“CMH”) and the GIP II Entities, pursuant
to which the GIP II Entities, on the date hereof, are acquiring (i) 28,099,946
Subordinated Units (as defined in the Company Purchase Agreement) of the MLP,
and (ii) 500 CMV Units (as defined in the Company Purchase Agreement) of CMV;

WHEREAS, CMV is the sole owner and member of the General Partner;

WHEREAS, the General Partner conducts and manages the MLP’s business and
operations;

WHEREAS, the Fund is an indirect owner of equity interests of the GIP II
Representative;

WHEREAS, each of CMV, the General Partner, the MLP and the Company wishes to
provide the Fund with certain rights with regard to the respective equity
interests of such entities directly or indirectly held by the Fund, and to set
forth their understanding with regard to the operations, control and management
of CMV, the General Partner, the MLP and the Company, respectively;

WHEREAS, the Fund has requested to be granted, and each of CMV and the General
Partner has agreed to grant to the Fund, certain rights regarding the
designation of members of the board of managers of CMV (the “CMV Board”) and the
board of managers of the General Partner; and

WHEREAS, the Fund has requested to be granted, and each of CMV, the General
Partner, the MLP and the Company has agreed to grant to the Fund, the right to
review the books and records of each of CMV, the General Partner, the MLP, the
Company and the Company’s subsidiaries and the right to consult with management
of each of CMV, the General Partner, the MLP, the Company and the Company’s
subsidiaries regarding the operations of CMV, the General Partner, the MLP, the
Company and the Company’s subsidiaries.



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

“Beneficial Ownership” means the power, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, to (i) vote, or
to direct the voting of, a security; and (ii) dispose, or to direct the
disposition of, such security. “Beneficially Owns” shall mean having Beneficial
Ownership.

“Books and Records” means the books and records of the applicable entity,
including without limitation, financial data (including projections) and
operating data covering each of such entities, their businesses, operations and
financial performance.

“CMV LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of CMV, as amended from time to time.

“CMV Manager” means a “Manager” within the meaning of the CMV LLC Agreement.

“Company Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, as amended from time to time.

“General Partner Director” means a “Director” within the meaning of the GP
Agreement.

“GP Agreement” means the Amended and Restated Limited Liability Company
Agreement of the General Partner, as amended from time to time.

“MLP Agreement” means the First Amended and Restated Limited Partnership
Agreement of the MLP, as amended from time to time.

“Permitted Transferee” means, with respect to any equity interests held,
directly or indirectly, by the Fund or any Subsidiary of the Fund, a transferee
of such equity interests that is a permitted transferee of such equity interests
under the terms of the CMV LLC Agreement, the GP Agreement or the MLP Agreement,
as and to the extent applicable.

“Subsidiary” has the meaning set forth in the GP Agreement.

 

  2. Board Rights.

 

  (a) CMV Board Right.

 

2



--------------------------------------------------------------------------------

(i) The Parties hereby acknowledge, agree and reaffirm that the GIP II Entities
have certain rights to designate CMV Manager(s) (any CMV Manager designated by
the GIP II Entities, a “GIP II CMV Manager”) and alternates to such CMV
Manager(s) (a “CMV Alternate“) in the event that such CMV Manager is unable to
attend or is otherwise not present at any meeting of the CMV Board, in each case
to the extent provided in the CMV LLC Agreement.

(ii) The Parties hereby agree that, to the extent that the GIP II Entities have
the right to designate any CMV Manager(s) or CMV Alternate(s) pursuant to the
CMV LLC Agreement, the Fund shall have the right to designate each GIP II CMV
Manager and each CMV Alternate with respect thereto.

 

  (b) General Partner Board Right.

(i) The Parties hereby acknowledge, agree and reaffirm that the GIP II Entities
have certain rights to designate General Partner Director(s) to the extent
provided in the CMV LLC Agreement and/or the GP Agreement (any General Partner
Director designated by the GIP II Entities, a “GIP II GP Director”).

(ii) The Parties hereby agree that, to the extent that the GIP II Entities have
the right to designate any General Partner Director(s) pursuant to the CMV LLC
Agreement and/or the GP Agreement, the Fund shall have the right to designate
each GIP II GP Director.

 

  3. Information, Inspection and Consultation Rights.

(a) Each of CMV, the General Partner, the MLP and the Company shall keep or
cause to be kept at the principal office of such entity appropriate books and
records with respect to their respective businesses in accordance with the CMV
Agreement, the GP Agreement, the MLP Agreement and the Company Agreement, as
applicable. Except to the extent necessary to preserve attorney-client or
similar privilege of CMV, the General Partner, the MLP or the Company, as
applicable, each of CMV, the General Partner, the MLP and the Company shall, and
shall cause their Subsidiaries to, provide the Fund with reasonable access to
all Books and Records of such entity and its Subsidiaries and allow the Fund to
make copies and abstracts thereof at the Fund’s expense.

(b) At the Fund’s request, (i) CMV shall deliver or cause to be delivered to the
Fund any and all reports set forth in Section 6.2 of the CMV LLC Agreement (or
any successor provision), (ii) the General Partner shall deliver or cause to be
delivered to the Fund any and all reports set forth in Section 6.2 of the GP
Agreement (or any successor provision), (iii) the MLP shall deliver or cause to
be delivered to the Fund any and all reports set forth in Section 8.3 of the MLP
Agreement (or any successor provision) and (iv) the Company shall deliver or
cause to be delivered to the Fund such similar financial statements or reports
with respect to the Company as may reasonably be requested by the Fund.

(c) Except to the extent necessary to preserve attorney-client or similar
privilege of CMV, the General Partner, the MLP or the Company, as applicable,
each of CMV, the General Partner, the MLP and the Company hereby agrees that the
Fund, and any accountants, attorneys, financial advisors and other
representatives of the Fund, may from time to time at the Fund’s sole expense
for any reasonable purpose, visit and inspect the properties of such entity,
examine (and make copies and extracts of) such entity’s books, records and
documents of any kind, and discuss the affairs of such entity with its employees
and independent accountants, all at such reasonable times as the Fund may
request upon reasonable notice.

 

3



--------------------------------------------------------------------------------

(d) Each of CMV, the General Partner, the MLP and the Company hereby agrees that
the Fund shall have the right to consult from time to time with management of
such entity and its subsidiaries at their respective places of business
regarding the affairs, finances and accounts of such entity, at such reasonable
times as may be reasonably requested by the Fund.

(e) Nothing contained herein shall in any way limit or abridge any other rights
that the GIP II Entities or the Fund (or any affiliate thereof) may have with
respect to the financial condition, operations, business or corporate affairs of
any of CMV, the General Partner, the MLP or the Company pursuant to any other
agreement, including, without limitation, the CMV LLC Agreement, the GP
Agreement, the MLP Agreement and the Company Agreement.

4. Acceptance and Acknowledgment. Each of CMV, the General Partner, the MLP and
the Company hereby acknowledges and agrees to the rights granted to the Fund
hereunder. Each of CMV, the General Partner, the MLP and the Company further
acknowledges and agrees that the Fund shall have the right, in its sole
discretion, to delegate to one or more individuals or other persons who are
affiliates of the members of the GIP II Entities (the “GIP II Members”) the
right and authority to exercise the Fund’s management rights hereunder.

 

  5. Miscellaneous.

(a) Each Party agrees to execute and deliver such documents and take such
further actions as may be necessary or desirable to effect the purposes and
objectives of this Agreement.

(b) The rights granted under this Agreement are intended to satisfy the
requirement of management rights for purposes of qualifying the Fund’s direct
and indirect ownership interests in each of CMV, the General Partner, the MLP
and the Company as a “venture capital investment” for purposes of the
regulations issued by the United States Department of Labor at
Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the United States
Code of Federal Regulations (the “Plan Asset Regulation”), to the extent that
such ownership interests may be considered ownership interests in operating
companies (other than venture capital operating companies), within the meaning
of the Plan Asset Regulation. If the Fund and the GIP II Entities subsequently
determine that such rights are not satisfactory for such purposes, the Parties
shall reasonably cooperate in good faith to agree upon mutually satisfactory
management rights that are intended by the Fund and the GIP II Entities to
satisfy the Plan Asset Regulation.

(c) This Agreement shall automatically terminate with respect to CMV, the
General Partner, the MLP or the Company, as applicable, at such time as the Fund
and its Subsidiaries cease to Beneficially Own any equity interests in such
entity; provided, however, that in the event the Fund or any Subsidiary of the
Fund transfers all or any portion of its equity interests in any of CMV, the
General Partner or the MLP to a Permitted Transferee that is intended to qualify
as a “venture capital operating company” under the Plan Asset Regulation, the
Fund’s rights and interest in this Agreement may be assigned to such Permitted
Transferee without need for the consent of any other Party hereto, and such
Permitted Transferee shall be afforded the same rights with respect to CMV, the
General Partner, the MLP and the Company, as applicable, afforded to the Fund
hereunder and shall be treated, for such purposes, as a third party beneficiary
hereunder.

 

4



--------------------------------------------------------------------------------

(d) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if sent by recognized overnight delivery
service, return receipt requested, to the following Parties at the following
addresses or to such other parties and at such other addresses as shall be
specified by like notices:

if to the Fund or any of the GIP II Members, at:

Global Infrastructure Management, LLC

12 East 49th Street, 38th Floor

New York City, NY 10017

Attn: William Brilliant

Fax: (646) 282-1580

with a copy to:

Global Infrastructure Management UK Limited

The Peak

5 Wilton Road

London

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Edward Sonnenschein

     Andrea Schwartzman

Fax: (212) 751-4864

if to CMV, the General Partnership, the MLP or the Company, at:

Chesapeake Midstream GP, L.L.C.

777 NW Grand Boulevard

Oklahoma City, Oklahoma 73118

Attn: J. Mike Stice

Fax: (405) 849-6134

    and

Attn: Nick Dell’Osso Fax: (405) 849-6125

with a copy to:

 

5



--------------------------------------------------------------------------------

Global Infrastructure Management, LLC

12 East 49th Street, 38th Floor

New York City, NY 10017

Attn: William Brilliant

Fax: (646) 282-1580

with a copy to:

Global Infrastructure Management UK Limited

The Peak

5 Wilton Road

London

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Edward Sonnenschein

     David Taub

Fax: (212) 751-4864

Notice so given shall be deemed to be given and received on the second business
day after sending by recognized overnight delivery service, return receipt
requested.

(e) The Parties acknowledge and agree that the breach of the provisions of this
Agreement by any Party could not be adequately compensated with monetary
damages, and the Parties agree, accordingly, that injunctive relief and specific
performance shall be appropriate remedies to enforce the provisions of this
Agreement and waive any claim or defense that there is an adequate remedy at law
for such breach; provided, however, that nothing herein shall limit the remedies
herein, legal or equitable, otherwise available and all remedies herein are in
addition to any remedies available at law or otherwise.

(f) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable under any applicable law, then such contravention or invalidity
shall not invalidate the entire Agreement. Such provision shall be deemed to be
modified to the extent necessary to render it legal, valid and enforceable, and
if no such modification shall render it legal, valid and enforceable then this
Agreement shall be construed as if not containing the provision held to be
invalid, and the rights and obligations of the Parties shall be construed and
enforced accordingly.

(g) This Agreement shall inure to the benefit of, and be binding upon, the
Parties, and their respective successors and permitted assigns (including,
without limitation, the GIP II Members).

 

6



--------------------------------------------------------------------------------

(h) The Fund agrees to hold in confidence and not disclose to any third party
(other than its general partner, management company, legal counsel and
accountants) any confidential information provided to or learned by the Fund in
connection with the Fund’s rights under this Agreement; provided, however, that
such information may be disclosed to the GIP II Members so long as one or more
of the GIP II Members Beneficially Owns any equity interest in any of CMV, the
General Partner, the MLP or the Company.

(i) The headings of the sections and paragraphs of this Agreement have been
inserted for convenience of reference only and do not constitute a part of this
Agreement.

(j) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to principles of conflicts of laws.

(k) The Parties agree that the provisions of Article XI of the Company Purchase
Agreement are hereby incorporated into this Agreement as if set forth fully
herein and shall apply to this Agreement mutatis mutandis as if set forth in
full herein.

(l) This Agreement may be executed in any number of counterparts and by the
Parties hereto in separate counterparts, with the same effect as if each Party
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

(m) When the context requires, the gender of all words used herein shall include
the masculine, feminine and neuter, and the number of all words shall include
the singular and plural.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Management Rights Agreement to
be executed as of the date first above written.

 

CHESAPEAKE MIDSTREAM VENTURES, L.L.C. By:   /s/ J. MIKE STICE Name:   J. Mike
Stice Title:   Chief Executive Officer CHESAPEAKE MIDSTREAM GP, L.L.C. By:   /s/
J. MIKE STICE Name:   J. Mike Stice Title:   Chief Executive Officer CHESAPEAKE
MIDSTREAM PARTNERS, L.P. By:   /s/ J. MIKE STICE Name:   J. Mike Stice Title:  
Chief Executive Officer CHESAPEAKE MLP OPERATING, L.L.C. By:   /s/ J. MIKE STICE
Name:   J. Mike Stice Title:   Chief Executive Officer

Signature Page to Management Rights Agreement



--------------------------------------------------------------------------------

GIP II-B EAGLE AIV 1, L.P. By: Global Infrastructure GP II, L.P., its general
partner By: Global Infrastructure Investors II, LLC, its general partner By:  
/s/ MATTHEW HARRIS Name:   Matthew Harris Title:   Partner GIP II EAGLE 1
HOLDING, L.P. By: GIP II Eagle 1 Holding GP, LLC, its general partner By:   /s/
MATTHEW HARRIS Name:   Matthew Harris Title:   Manager GIP II EAGLE 2 HOLDING,
L.P. By: GIP II Eagle 2 Holding GP, LLC, its general partner By:   /s/ MATTHEW
HARRIS Name:   Matthew Harris Title:   Manager GIP II EAGLE 3 HOLDING, L.P. By:
GIP II Eagle 3 Holding GP, LLC, its general partner By:   /s/ MATTHEW HARRIS
Name:   Matthew Harris Title:   Manager

Signature Page to Management Rights Agreement